DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendments, filed 06/24/2022, have been entered and made of record.  Claims 1-20 are pending.   
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. See the reasons sets forth below.
Applicant stated that none of the references shows or suggest, as claim 1 requires, the features o f “controlling browsing through the plural video player windows based on a speed of a navigation controller, wherein a fast speed of the navigation controller triggers a large- time- interval-based browsing of successive video player windows in the plural video player windows, and wherein a slow speed of the navigation controller triggers a small-time- interval- based browsing of successive video player windows in the plural video player windows.”
The Examiner disagreed and responded to the argument in the last Office Action. The response is not repeated here and Applicant is advised to review the response. 
In response to the argument related to the newly added features, see the Office Action further below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Pat. No. 7, 464, 137 hereinafter referred as Zhu) in view of Rohlfing et al. (US PG PUB 2006/0171453 hereinafter referred as Rohlfing) and further in view of Zirnheld (US PG PUB 20180350404).  
Regarding claim 1, Zhu discloses a method for enabling browsing of video content being displayed in plural video players (see figures 15A and 15B) comprising: 
displaying plural video player windows for a video sequence associated with the video content (see paragraph 0612 the frame view window displays snapshot that is currently selected and snapshots that immediately precede the currently selected snapshots, and two snapshots that immediately follow the currently selected snapshot; see also paragraphs 0610-0611); and 
controlling browsing through the plural video player windows based on a speed of a navigation controller, wherein a fast speed of the navigation controller triggers a large-time- interval-based browsing of successive video player windows wherein a slow speed of the navigation controller triggers a small-time-interval-based browsing of successive video player windows (see paragraph 0321 a user can turn the wheel clockwise to advance or counterclockwise to go back; the shuttle speed can be 0.25 times (referring to slow speed) and 8.0 times (referring to fast speed), for example, in either direction; see also paragraph 0308 rewinding and fast forwarding).
	Claim 1 differs from Zhu in that the claim further requires adjusting the speed of the navigation controller to adjust the time-interval-based browsing.
	In the same field of endeavor Rohlfing discloses adjusting the speed of the navigation controller to adjust the time-interval-based browsing (see figure 7, unit 714, the double arrow to the left and right indicates large-time interval based searching and the single arrows used to navigate small-time interval searching; see paragraph 0181 changing (adjusting) the speed of 714 (or dragging the wheel of 714) changes the time-interval-based searching; see paragraph 0180 enhancing video search with easy to use shuttle control; button with single-frame advances, plus buttons to advance next video clip).
Therefore, in light of the teaching in Rohlfing it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu by adding the feature of adjusting the speed of the navigation controller to adjust the time-interval-based browsing in order to provide the user a live viewing mode and a search/playback mode simultaneously.
Claim 1 differs from the combination of Zhu and Rohlfing in that the claim further requires selecting plural video players that each have a navigation controller and corresponding play speeds, wherein there are play time intervals between video players, and wherein the play speeds of the video players and the play time intervals vary according to the navigation controller position.
In the same field of endeavor Zirnheld discloses selecting plural video players that each have a navigation controller and corresponding play speeds, wherein there are play time intervals between video players, and wherein the play speeds of the video players and the play time intervals vary according to the navigation controller position (see figure 1A portions A-D and Players A-D and paragraph 0034 an individual portion of the source video is played by an individual video frame player; see paragraph 0039 and figure 1C timeline 150, the timeline 150 represents the length of one of the portions, such as 20 seconds; see paragraph 0043 portions comprises different number of frames (i.e. the play speeds of each portion is different and timeline 150 represents portions individually); see also paragraph 0035 the video portions are defined logically by ranges of frames, or by a starting frame time code and a length (number of frames in the portion); see paragraph 0043 each portion is defined by a starting time code or frame or frame and a length (where the length is a number of frames), or by a starting time code or frame and end time code or frame; see paragraph 0039, if the video portions in the regions 116 are of 5 seconds or less, the user is able to select the twenty second duration element in order to navigate towards the source video; see paragraph 0041 ‘a second video timeline is used in some cases; and the second video timeline indicates the duration of the current portions being played in the regions 116 with respect to the whole source video; see paragraph 0039, the user interface comprises selectable duration elements 154 to select a duration of individual loops displayed in the individual regions 116; see paragraph 0057-0058, a user is able to rotate jog shuttle to control the amount of rotation and the direction of rotation is used to control a direction of play of at least one of the video loops; see also claim 1 which recites specifying navigation through a selected portion).
	Therefore in light of the teaching in Zirnheld it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by providing plural video players that each have a navigation controller and associated play speeds and play time intervals between video players as claimed in order to view a lengthy video in specified time, view loops, and for the user to control the selection of the portions to find content in a video.
Regarding claim 2, Zhu discloses enabling searching for a region of interest video window from the plural video player windows based on the controlling of browsing (see paragraph 0112 a user can jump on to a specific point on the timeline; see paragraphs 0845-0858 user locates precise location that the user wants). 
Regarding claim 3, Zhu discloses displaying the plural video player windows further comprises: displaying the plural video player windows in a timeline view in a first display area; and displaying the region of interest video window in a large window in a second display area, wherein the second display area is below the first display area (see figures 15A and 16, paragraphs 0411, 0440 and also paragraphs 0610-0612). 
Regarding claim 4, Zhu discloses displaying the plural video player windows further comprises: displaying the plural video player windows in a timeline view in a first display area; and displaying the region of interest video window in a large window in a second display area, wherein the second display area in middle of the first display area. 
Regarding claim 5, Zirnheld discloses the navigation controller comprises a jog wheel that is configured to perform adjusting the jog wheel (see paragraphs 0057-0058). The motivation to combine the references is discussed in claim 1 above.
Regarding claim 6, Zhu discloses the navigation controller comprises a shuttle knob (see paragraphs 0308 and 0321). 
Regarding claim 7, Zhu discloses controlling browsing through the plural video player windows based on a speed of a navigation controller further comprises varying the time interval between the successive video player windows the based on a position of each video window relative to a center video window (see paragraphs 0321 and 0639-0641). 
Regarding claim 8, Zhu discloses controlling browsing through the plural video player windows based on a speed of a navigation controller further comprises varying the time interval between the successive video player windows based on a position of each video window relative to a far-left position video window (see paragraphs 0321, 0509, 0639-0641 and also 0812-0826). 
Regarding claim 9, Zhu discloses controlling browsing through the plural video player windows based on a speed of a navigation controller further comprises varying the time interval between the successive video player windows based on a position of each video window relative to a far-right position video window (see paragraphs 0321, 0509, 0812-0826 and also 0639-0641).
Regarding claim 10, the limitation of claim 10 can be found in claims 1 and 2. Therefore claim 10 is analyzed and rejected for the same reasons as discussed in claims 1 and 2.
Regarding claim 11, the limitation of claim 11 can be found in claim 1 above. Therefore claim 11 is analyzed and rejected for the same reasons as discussed in claim 1 above. It is also noted that Zhu discloses the system comprising: at least one navigation controller (see paragraph 0321); at least one display component (see paragraph 1785 and figures 15A and 16 at least); at least one memory configured to store computer program code; and at least one processor configured to execute the computer program code (see paragraphs 1794-1796).
Claims 12-18 are rejected for the same reasons as discussed in claims 2-3 and 5-9 respectively above.
Regarding claim 19, the limitation of claim 19 can be found in claim 1 above. Therefore claim 19 is analyzed and rejected for the same reasons as discussed in claim 1 above.
Claim 20 is rejected for the same reason as discussed in claim 2 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        August 25, 2022